Citation Nr: 0302822	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
neurofibromatosis (Van Recklinghausen's Disease).

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, initially denied the veteran's claim for 
service connection for Van Recklinghausen's Disease in April 
1947 on the basis that it was not incurred in service.  The 
RO confirmed that decision in June and August 1947, and the 
decision became final in the absence of a timely appeal.

The current appeal to the Board of Veterans' Appeals (the 
Board) is from a rating action by the RO in March 2002 which 
denied service connection for neurofibromatosis.

Service connection has long been in effect for residuals of 
1st and 2nd degree burns of the lower left leg, malaria, and 
tenosynovitis of the right foot.  

During the course of the current appeal, service connection 
was granted for ischemic heart disease.

The veteran and his wife provided testimony from the RO at a 
videoconferenced personal hearing before the undersigned 
Acting Member of the Board in October 2002, a transcript of 
which is of record.  




FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
service connection for neurofibromatosis (Van 
Recklinghausen's Disease) and an increased evaluation for 
PTSD has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  The additional evidence, including a medical opinion 
dated in 2002, which has been submitted since the final 1947 
RO denial of the claim of service connection for 
neurofibromatosis, bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran entered service in January 1943 and any 
neurofibromatous lesion which may have appeared in 1943 but 
conceivably prior to service, increased in service beyond the 
natural progress as numerous additional lesions first 
developed in service. 

4.  Neurofibromatosis (Van Recklinghausen's Disease) was 
manifested by multiple additional symptomatic lesions in 
various locations on the veteran's body during the year after 
service and have continued as a chronic, progressive 
disability since then. 

5.  The veteran's PTSD is manifested by sleep disturbance, 
nightmares and intrusive thoughts, precipitous uncontrolled 
crying episodes, and occasional decrease in work efficiency 
although generally functioning satisfactorily, due to such 
symptoms as depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss, with GAF ranges from 48-75.

6.  The evidence does not demonstrate that the PTSD results 
in a flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory (such as retention of only highly 
learned material or forgetting to complete tasks), impaired 
judgment, impaired abstract thinking; disturbances of 
motivation, or difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1947 RO 
decision is new and material, and the claim for service 
connection for neurofibromatosis (Van Recklinghausen's 
Disease) has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

2.  Neurofibromatosis (Van Recklinghausen's Disease) was 
reasonably incurred in and/or aggravated by service, and/or 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.304 (b), 3.306(a), (b), 3.307, 
3.309 (2002).

3.  The criteria for a rating of 30 percent but no more for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.655, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), and the letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
his claims for entitlement to service connection for 
neurofibromatosis (Van Recklinghausen's Disease) and an 
increased rating for PTSD and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes all of the veteran's 
available albeit spare service records, post service clinical 
records and recent evaluative reports.  Also of record is the 
testimony provided at the videoconferenced personal hearing 
in October 2002.  The communications throughout between VA 
and the veteran and/or his representative have also clarified 
what evidence is to be provided by VA and what is to provided 
by the veteran.  The veteran has indicated his understanding 
of, and has acted upon, those obligations in compliance with 
the tenets of the judicial mandates of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to an increased rating for PTSD and to adjudicate 
the claim for service connection for neurofibromatosis.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


I.  Service Connection:
Neurofibromatosis (Van Recklinghausen's Disease)
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  If an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The chronicity provision of 38 C.F. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2002).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone, 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  See 38 C.F.R. § 3.304(b) (2002).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness. 38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2002); see Miller v. West, 11 
Vet. App. 345 (1998).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and, if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). 

Once a claimant's disability increases in severity during 
service there is a presumption of aggravation, unless it can 
be established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. Derwinski, 
1 Vet. App. 408, 410 (1991).  

This presumption of aggravation applies where there is a 
worsening of the disability regardless of whether the degree 
of worsening was enough to warrant compensation; and the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, a finding of aggravation 
contemplates "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation, but one that still exists currently.  See Routen 
v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  And in that same vein, 
such temporary flare-ups in service are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's service extended from January 1943 to January 
1946.  Although the service records now in the file do not 
show the presence of neurofibromatosis, including on entrance 
and separation examinations, the available service medical 
records are limited.

The veteran has testified recently that he recalls that he 
began to develop bumpy lesions similar to and later diagnosed 
as neurodermatosis while in service in 1944 or 1945.  Tr. at 
8.  

On VA examination in January 1947, the veteran stated that he 
had given up his job 3 months before due to nervousness and 
tumors on his body which his physician had said were due to 
his nervousness.  On examination, there was a 1" incisional 
scar on the anterior aspect of the right thigh where a small 
tumor had been removed.  There were two small round hard 
slightly tender masses in the subcutaneous tissue of the 
anterior right thigh, one in the left axilla and several more 
on the posterior aspect of each arm.  On the lateral aspect 
of the right foot, anterior to the lateral malleolus, there 
was a round, soft, nontender mass, lying below the skin.  The 
pertinent diagnosis was small multiple benign tumors, 
anterior right thigh, left axilla and both arms (Von 
Recklinghausen Disease).

The veteran was admitted to VA hospitalization in February 
1947 with complaints of multiple subcutaneous nodules with 
pain.  It was noted that in November 1946, he had (private) 
excision of one such nodule on his right thigh.  He had first 
noticed the small nodule on the anterior right thigh about 3-
4 years before that, without pain except when he crossed his 
legs.  About 2 years before the admission, he had noticed 
other similar nodules appearing elsewhere on his body, i.e., 
inner aspect of his left arm and smaller areas over the 
entire body.  About 8 months before admission he had noticed 
a nodule in his belt line area.  None of these nodules had 
seemed to increase in size.  At present, the only painful 
nodule was the one on the belt line and he thought this was 
due to his belt rubbing it.  The tumor board reviewed his 
case and as a result, the veteran underwent uneventful 
surgical removal of one lesion in the abdominal area.  The 
pertinent overall diagnosis was neurofibromatosis (Van 
Recklinghausen's Disease) and it was recommended that he 
undergo excision of all bothersome nodules.

A decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in April 1947 was to the effect that 
service connection was not warranted for postoperative 
residuals of neurofibromatosis as it was first manifest on 
the VA examination and had not been present in service.  The 
veteran was so informed in April 1947.  

A statement was received in May 1947 from a private 
physician, SH, M.D., to the effect that he had seen the 
veteran first in November 1946 for multiple subcutaneous 
tumors.  He had seen him again on two occasions in December 
1946 and again in February 1947 for these spindle-shaped, 
tender subcutaneous tumors.  Biopsy had revealed 
neurofibromatosis, or Van Recklinghausen's Disease.  The 
veteran thought that he might have seen the initial single 
nodule in 1943, perhaps just prior to service, but that 
during the course of service, he had developed a number of 
additional lesions and the initial lesion had gotten much 
larger.  

A rating action in June 1947 cited Adjutant General Office 
(AGO) evidence, apparently referencing a newly received copy 
of the veteran's DD 214, and continued the prior denial 
action.  

A copy of the 1947 VA hospital report was received and rating 
action in August 1947 continued the prior denial.

A VA Form 8-504 dated in August 1948 was received from a 
private physician, LF, M.D., and was to the effect that in 
addition to other symptoms to include nervousness and 
gastrointestinal distress, he had determined that the veteran 
had numerous nodules in the subcutaneous tissue.  One of 
these lesions had been removed and diagnosed as 
neurofibromatosis.  Dr. F opined that the veteran's symptoms 
were such that he felt a VA reexamination was in order.

A rating action in October 1948 continued the prior denial.

On VA examination in December 1948, the veteran was found to 
have moderate swelling in the skin and subcutaneous tissue 
overlying the origin of the extensor digitorum brevis muscle; 
and in the central portion, a freely moveable palpable hard 
nodule.  The later area was tender on palpation but did not 
involve any tendon.  There were similar nodules on the 
occiput, left side of the left neck, left arm and a history 
of having four such lesions removed from the right thigh in 
February 1947.  About three months prior to that, two others 
were removed from the left side of the lower abdomen.  
Diagnosis was Van Recklinghausen's Disease with complaints of 
aches, pain and tenderness and swelling about a node on the 
lateral border of the right foot.  The other pertinent 
diagnosis as a result of the examination was of anxiety type 
psychoneurosis with neurasthenia.

In a rating action in December 1948, service connection was 
granted for psychoneurosis and neurasthenia.

In January 1951, another statement was received from LF, 
M.D., to the effect that the veteran appeared objectively 
nervous.  Physical examination was normal except for 
tenderness in the epigastrium and the presence of 
neurofibromatoses over the entire body.

In photographs associated with a VA Form 21-4138 submitted to 
reopen his claim in May 2001, the veteran was shown to have 
multiple fibromatoses over much of his body including his 
face and chin.  He specifically asked for increased rating 
for his service connected nervous disorder and for service 
connection for the severe skin condition secondary thereto.

The veteran submitted a copy of a letter prepared by him in 
May 1999 for a physician who he said had seen him in San 
Antonio in February 1947 at VA when he was recovering from 
malaria but being seen for neurofibromatosis.  He had 
recently met the physician's daughter-in-law, who was a 
nurse.  He recalled that the physician had told him that he 
could do nothing for his various nodular lesions.  He further 
stated that for 40 years thereafter, every 6 months or so, 
the tumor registry in that facility had followed-up on 
whether he had been seen for the disability.  

Private hospitalization reports are in the file from 1990 
showing that the veteran had been seen on a recurrent basis 
for unexplained and sometimes severe chest pain.  He was 
found to have Van Recklinghausen's Disease with neurofibromas 
of the ribs causing severe chest pain.  He was otherwise also 
shown to have a history of heart problems and surgical 
intervention.

In July 2001, the RO informed the veteran that his claim for 
service connection for neurofibromas had been denied in 1947 
and he would be required to provide new and material evidence 
to reopen his claim.

A VA examination was scheduled for August 2001.  The 
psychiatric examiner diagnosed PTSD as Axis I and noted the 
presence of neurofibromas as Axis III.  Another examiner 
reported that the veteran had had a neurofibromas since his 
service in World War II and now had them both internally and 
externally, and that they caused him psychological problems.

On VA examination in February 2002, the examiner noted that 
the veteran had severe neurofibromatosis with subcutaneous 
nodules covering a significant portion of his trunk, arms, 
and head.  The examiner reviewed the medical records and 
opined that the diagnosis of neurofibromatosis was made in 
the mid-1940's when the veteran was examined and presented 
with several lesions.  The condition had since become 
progressively worse and photos confirmed that.  He had also 
had multiple biopsies including a rib biopsy and skin 
biopsies, all of which confirmed the diagnosis of 
neurofibroma.  

Examination confirmed multiple hard nodule areas on his 
trunk, extremities and head, with brown pigmentation and 
erythema consistent with neurofibromatosis.  There was 
significant disfiguring of the skin.  The examiner concluded 
that the veteran had several neurofibromas while on active 
duty; and that the disease had progressed to the severe 
disfiguring presentation.  He concluded that "the 
neurofibromatosis is not secondary to the anxiety, however, 
it appears that the initial presentation was in the mid-
1940's when the veteran was on active duty."

On a VA psychiatric evaluation in February 2002, the examiner 
opined that there was no connection between the 
neurofibromatosis and PTSD or dysthymia.  The examiner did 
not otherwise address the questions relating to any initial 
presentation of the disability.


Analysis

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In the recent rating action primarily dealing with the theory 
of secondary service connection, the RO did not directly 
address the issue of whether the recent clinical evidence, 
including a VA physician's opinion as to the origin of the 
neurofibromae, constituted new and material evidence; 
instead, the RO merely dismissed the opinion as factually 
inaccurate.  The Board is not in agreement with that action.  

In this case, the 2002 opinion by a VA physician that the 
veteran's lesions reflecting the diagnosed neurofibromatosis 
(Van Recklinghausen's Disease) were initially present in 
service was the first time such an opinion had been rendered, 
so it is new.  And because it goes directly to the essential 
element of the claim, it is clearly so significant that it 
must be considered.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recent medical 
opinion is presumed to be credible for purposes of reopening 
the claim.  New and material evidence having been submitted, 
the claim is reopened.  

The Board further finds that all required development of the 
evidence has taken place, and that the duty to assist the 
veteran to include a clear understanding on the part of all 
participants as to who is responsible for which data, have 
been met under regulatory and judicial guidelines.

Finally, with the duty to assist and notify having been 
satisfied, the substantive merits of the claim may be 
evaluated.  The Board has an obligation to address the issue 
of service connection with regard to all alternative 
theories.  

Service connection may be available for neurofibromatosis 
(Van Recklinghausen's Disease) on a variety of theories: (a) 
if it was incurred in service; (b) if it preexisted service 
but was aggravated by service; or (c) as a chronic organic 
disease of the nervous system, if it was present to a 
compensable degree within a year of separation.  With regard 
to the latter basis for allowing the claim, the Board notes 
that neurofibromatosis is an organic disease of the nervous 
system.  It is defined as a familial condition characterized 
by developmental changes in the nervous system, muscles, 
bones and skin.  See Dorland's Illustrated Medical 
Dictionary, 27th Edition, p. 1128.  As it turns out, all 
three options may be reasonably viable in this case.

In credible histories dating from his first concentrated 
treatment for the nodules, in the 1940's, the veteran has 
dated his initial discovery of the first lesion (apparently 
on his right thigh) from 1943 at earliest, or to either 1944 
or 1945.  

The veteran entered service in January 1943.  In private 
treatment records from 1947, there was some thought that the 
first small lesion on the right thigh was in fact present in 
1943 which may or may not have been just prior to entrance 
into service.  That point need not be dissected further since 
the collateral evidence clearly shows that that tiny right 
thigh lesion increased in size in service, requiring excision 
in 1946 (within a year after separation).  Numerous other 
more highly evolved lesions developed in service which had 
not preexisted service, providing collaborative evidence that 
there was inservice aggravation of the basic disease process 
at the least.  Regardless of when the first small nodule 
appeared, virtually all of the early lesions were first shown 
concurrent with active service.  Moreover, even more 
symptomatic lesions appeared and some required surgery in the 
year after separation.  

The VA itself hospitalized the veteran just beyond 12 months 
of separation from service, for surgical treatment of a 
particular lesion on his abdomen which had already become 
symptomatic at the time of admission.  The tumor board 
recommended that this be removed after it became particularly 
painful and bothersome due to external rubbing, over time, by 
his belt.  This was but one of many such nodules located all 
over his body.  

That the veteran's neurofibromatosis (Van Recklinghausen's 
Disease) disability is a progressively chronic one is well 
documented in the files.  The veteran's impairment from 
neurofibromatosis (Van Recklinghausen's Disease) has 
continued unabated to present.  In February 2002, the 
examiner noted that the veteran had severe neurofibromatosis 
with subcutaneous nodules covering a significant portion of 
his trunk, arms, and head, now impacting his health both 
externally and internally.  

The diagnosis of neurofibromatosis was present in the records 
as early as November 1946 and has not changed since, albeit 
the condition had since become progressively worse.  In its 
more advanced form, it has been confirmed by both tissue and 
skin biopsies.  And based on a review of the entire clinical 
records, a medical expert who examined him in February 2002, 
opined that that the lesions first appeared when the veteran 
was on active duty.  It is noted that this is consistent with 
the memorandum from the veteran to a physician who apparently 
saw him in the 1940's, whose daughter is described as a 
nurse.  Notably, there is no medical opinion to the contrary.

The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999). Moreover, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  An opinion based on an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993).  In this case, the 
factual premise and history upon which the physician's 
opinion rested appears to be entirely accurate and well 
documented, and the opinion is both consistent and 
collaborative of the collective evidence of record.  

Based on the evidence of record and credible expert opinion, 
service connection for neurofibromatosis (Van Reckinghausen's 
Disease) is warranted as the disease was either incurred in 
service (or aggravated therein beyond natural progression, if 
in fact a lesion preexisted service), or may be so presumed 
under pertinent regulatory criteria. 

II.  Increased Evaluation: PTSD
Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2002), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms, which 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication. 38 C.F.R. § 
4.130 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When applying the rating 
schedule, it is not expected, especially with more fully 
described grades of disabilities, that all the cases will 
show all the findings specified.  38 C.F.R. § 4.21(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

Factual background

Prior evaluative reports are in the file for comparative 
purposes.  VA mental health records show ongoing care.

A VA social worker's evaluation of the veteran in August 2001 
is of record.  It was noted that the veteran had been a 
practicing minister for some 40 years.  He and his spouse had 
recently retired from the church and they currently operated 
a local ministry.  The veteran reported that he had been 
married to his current wife for 14 years.  He indicated that 
he would sleep no more than 3-4 hours a night, and would wake 
up several times during the night and would scream that 
someone was trying to kill him.  He said he was constantly 
bothered by the neurofibromas.

The veteran reported that he ate meals twice a day without 
weight disturbance.  He said his thinking, concentration and 
memory were good.  He described his ministry as involving a 
lot of funeral and eulogy-giving, and he prided himself in 
not going over 20 minutes or repeating himself. 

The veteran reported that he and his spouse enjoyed playing 
board games and he liked to tell jokes.  He said he had 
periods of helplessness and hopelessness and at those times, 
he felt like he was going to die.  He reported that these 
episodes might last up to a day.  The veteran also said he 
experienced episodes of uncontrolled crying which could last 
up to an hour.  He had recently had such an episode at the 
memorial for his sister on the first anniversary of her 
death.

The veteran reported that he had sexual dysfunction and had 
not had relations with his wife since 1991.  He said that he 
thought he had an enlarged prostate and other symptoms and it 
was recommended that he be seen by a urologist.  

On mental health evaluation, he appeared oriented times 
three, and his mood was depressed.  Memory and judgment were 
intact.  His affect was appropriate.  He seemed well groomed, 
and his demeanor was very cordial and pleasant.  His thoughts 
were logical and coherent and revealed no evidence of thought 
disorder.  There was no sign of hallucinations or suicidal or 
homicidal ideations.  Diagnostic impression was PTSD, and a 
Global Assessment of Functioning (GAF) score was assigned of 
48.  Anti-depressant medications were recommended.  Initially 
he declined such medications, saying that when he had been 
given Prozac in the past, he had become suicidal.   

On another evaluation in August 2001, the veteran said that 
he experienced ongoing nightmares and intrusive thoughts 
about combat and would awaken screaming at night.  He 
experienced ongoing startle responses to ambulances, fire 
engines, etc.; had problems being in crowds; would become 
nervous a lot; and had uncontrollable crying on occasion.  He 
had been married to his current wife about 14 years; his 
first wife had died after 40 years of marriage.  He indicated 
that his tumors had caused him psychological problems, and 
that there were times when he stood in front of a mirror and 
cried.  The examiner reached the same basic conclusions as 
the other August 2001 examiner, diagnosing PTSD and assigning 
a GAF of 48.  It was noted that the veteran also had a 
history of prior depression.

A copy of a prescription for Troxidone, 50 mg dated in 
October 2001 by a private physician, PJM, M.D., is of record.

The veteran also underwent another comprehensive VA 
evaluation in October 2001.  He gave a history consistent 
with that given before, stating that on one prior occasion, 
he had been depressed and was given Prozac, which made him 
suicidal.  Other than that incident, he indicated that he had 
not been suicidal.  He reported that he had severe nightmares 
and flashbacks immediately after service, but that this 
seemed to become less intense and intrusive when he was 
pursuing an active ministerial career.  

The veteran said that his nightmares and flashbacks of combat 
had resurfaced about 4 years before without any obvious 
precipitant.  He said he continued to sleep poorly, had 
regular nightmares, and often screamed in his sleep.  He had 
flashbacks which included intrusive thoughts of war 
experiences.  He denied severe depression or anxiety symptoms 
and did not endorse any obvious deterioration of function 
related to his symptoms.  He did not report any dramatic 
changes in his social functioning.

The veteran reported that he cried easily and although he had 
always been tender and sensitive, he was now more emotional.  
He and his spouse met with the social worker as well.  After 
9-11, he had been reminded of the devastation of war.  He had 
also been seen at the eye clinic by someone who reminded him 
of the enemy in the war, and his wife said that he had had a 
nightmare about that incident as well.  Twice she had 
awakened him, crying.

The veteran reported that he was sleeping 4-5 hours per 
night, and would wake up and lay there for 1-2 hours each 
night.  He reported experiencing continued fatigue but felt 
his concentration and thinking were fairly good.  The veteran 
noted problems with his short term memory and said he had 
felt helpless and hopeless the prior week when he heard that 
his claim was not moving towards a quick resolution.  He had 
broken down and cried in the pulpit and was particularly 
moved at a patriotic service for veterans. 

On examination, he appeared oriented times three, with 
depressed mood and intact memory and judgment.  Affect was 
appropriate and his appearance was very neat.  His demeanor 
was pleasant and thoughts were logical and coherent.  He had 
no sign of a thought disorder or hallucinations of either 
auditory or visual nature.  The diagnosis was made of PTSD, 
and a GAF of 48 was assigned.

On VA mental health assessment in February 2002, the examiner 
reviewed the claims file and examined the veteran.  It was 
noted that he had hospitalizations primarily for cardiac care 
including two balloon angioplasties, four catheterizations 
and a triple bypass surgical procedure.  The examiner noted 
that the veteran, despite his disfiguring physical illness 
[the Van Recklinghausen Disease], as well as an anxiety 
disorder, had excelled in the community as a leader and 
enjoyed great social and friendly relationships in his 
community.  

On examination, the veteran was cooperative and spoke slowly 
and deliberately.  Eye contact was good, and thought 
processes were clear, logical and goal directed.   There was 
no evidence of hallucinations or suicidal or homicidal 
ideation.  His mood was moderately depressed and affect was 
constricted and congruent.  His insight and judgment were 
good and his cognitive examination was intact.

The examiner felt that the veteran met the stressor criteria 
for PTSD.  His specific PTSD symptoms included recurrent and 
intrusive distressing recollections of combat events, which 
had gotten worse since 9-11.  He now had nightmares 1-2 times 
a week without flashbacks, but had a significant amount of 
psychological distress over celebrations of anniversary dates 
from World War II, and thus avoided them to the best of his 
ability.  He did not experience anhedonia or social isolation 
or a sense of a foreshortened future.  He had an exaggerated 
startle response, but no irritability or increased temper.  
He did have difficulty sleeping, as well as easy tearfulness 
at almost any provocation.  He said he had had these symptoms 
since service.  The Axis I diagnoses were PTSD and dysthymia; 
GAF was felt to be 75 based on his ability to overcome his 
symptoms.  The examiner opined that the veteran's cardiac and 
dysthymic problems were secondary to the PTSD.

The veteran underwent another general medical examination by 
VA in May 2002.  The predominant diagnosis was coronary 
artery disease, status post coronary artery bypass.  The 
impact of stress on cardiac problems was noted.  Thereafter, 
the RO granted service connection for the veteran's ischemic 
heart disease and assigned a 30 percent rating. 

The veteran and his wife provided testimony at the personal 
hearing in October 2002; that testimony is of record.  [Tr. 
1-14].

Analysis

After considering all of the relevant evidence, the Board 
finds that a 30 percent rating, but no more, is reasonably 
warranted under the schedular criteria.  In this regard, the 
Board would note that the veteran has a number of other 
disabilities, some of which are service-connected, and others 
which are not; none of these are to be considered in the 
review of rating his PTSD in the current appellate review.

As for an equitable evaluation of his PTSD, the Board notes, 
as did recent examiners, that the veteran has done a 
remarkable job of coping with much of his symptomatology.  
Although he had long had exaggerated startle response, sleep 
disturbances, etc., he is able to get along in the community 
and do ongoing ministry with considerable success.  
Unfortunately, the exposure to the events of 9-11 have 
negatively impacted on his ability to cope, and this must be 
addressed in the assignment of a current rating. 

The veteran currently manifests sleep disturbance with 
nightmares 1-2 times a week.  He cries easily and is 
sometimes depressed.  He has been assigned a GAF of 48 on 
several prior occasions, although the most recent evaluator 
thought his ability to overcome his problems would be more 
realistically reflected in a GAF of 75.  

The Board finds that while he more often than not has PTSD 
symptoms (and associated dysthymia) which cause occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss, he 
does not have such reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long term memory, impaired 
judgment, impaired abstract thinking; or other similar 
symptoms with such difficulty in establishing and maintaining 
effective work and social relationships as to warrant an 
evaluation in excess of 30 percent under Code 9411. While 
reasonable doubt is found in his favor for the assignment of 
a 30 percent rating, the preponderance of the evidence is 
against a rating higher than 30 percent for PTSD.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, op. cit.  

Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 38 
C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected PTSD disability.  The Board notes 
that the disability has not recently required 
hospitalization.  The Board also notes that his current 
rating contemplates a substantial degree of industrial 
impairment, and there is no reason to believe that the rating 
schedule does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).




ORDER

Service connection for neurofibromatosis (Van 
Recklinghausen's Disease) is allowed.

Entitlement to a 30 percent rating and no more for PTSD is 
granted, subject to the regulatory criteria relating to the 
payment of monetary awards.


		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

